ACCEPTED
                                                                                                     05-13-01684-CV
                                                                                           FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                                 2/6/2015 2:29:33 PM
                                                                                                          LISA MATZ
                                                                                                              CLERK

                            Fidelity National Law Group
                                Prestonwood Tower
                                 5151 Belt Line Road, Suite 410                    FILED IN
                                                                            5th COURT OF APPEALS
                                      Dallas, Texas 75254                       DALLAS, TEXAS
                                                                            2/6/2015 2:29:33 PM
                                                                                  LISA MATZ
Christopher S. Conry, Esq.                                                          Clerk
Vice President Trial Counsel In-House Litigation
Telephone: (972)281-0422
Fax: (972) 812-9408
Christopher.Conry@fnf.com




                                         February 6, 2015

Fifth Court of Appeals
George L. Allen, Sr. Courts Bldg.
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658


                  RE: Civil Action No.05-13-01684-CV; Glynnwood Bowman, individually
                  and John Angell, as Receiver v. The Bank of New York Mellon Trust
                  Company, N.A. f/k/a The Bank of New York Trust Company, N.A. as
                  Successor to JP Morgan Chase Bank, N.A. as Trustee for Ramp 2006RS4;
                  In the Fifth Court of Appeals
                  Our File No. L56240


Dear Clerk of the Appeals Court:

        Please be advised that Christopher S. Conry will be making Oral Arguments on
behalf of Appellee, The Bank of New York Mellon Trust Company, N.A. f/k/a The Bank
of New York Trust Company, N.A. as Successor to JP Morgan Chase Bank, N.A. as
Trustee for Ramp 2006RS4, at March 17, 2015 hearing date.

          Should you have any questions, comments or concerns, please contact my office.



                                                         Sincerely,

                                                         /s/ Christopher S. Conry

                                                         Christopher S. Conry

CSC/llr